UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 VICTOR PARADA,
                                Plaintiff,
                                                                     19-CV-941 (JPO)
                      -v-
                                                                          ORDER
 TEWOLDE M. MANNA et al.,
                      Defendants.


J. PAUL OETKEN, District Judge:

       By letter dated January 9, 2020, Plaintiff represented that the claims against the deceased

Defendant would be discontinued and a stipulation to that effect would follow. To date, no

stipulation has been filed.

       Plaintiff shall file either the above described stipulation or a status letter on or before

March 1, 2020.

       SO ORDERED.

Dated: February 19, 2020
       New York, New York

                                               ____________________________________
                                                          J. PAUL OETKEN
                                                      United States District Judge
